DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
June 11, 2021
August 18, 2022
Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figures 3-6 since the rectangular boxes are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular boxes depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting 
Claim 1 of this application is patentably indistinct from Claim 1 of Application No. 17/194,352. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 5 of this application is patentably indistinct from Claim 7 of Application No. 17/194,352. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “performing distance and/or angle measurements”.  This limitation is indefinite because it is unclear if one or both of the options are required by the claim.  For the purposes of examination, this limitation will be interpreted as “performing distance measurements or performing angle measurements or both”.  Appropriate correction is required.   
Claim 5 recites the limitation “carry out the distance and/or angle measurements”.  This limitation is indefinite because it is unclear if one or both of the options are required by the claim.  For the purposes of examination, this limitation will be interpreted as “carry out the distance measurements or carry out angle measurements or both”.  Appropriate correction is required. 
Claims 2-4 and 6-9 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by  (US-20040267423), hereinafter “ “.
Regarding Claim , 
 disclose:  
A transverse steering method for moving a vehicle () comprising active steering () to a target position, including:
performing distance and/or angle measurements between the vehicle and the target position (G, 200g; Fig 2) enabling the derivation of location and orientation data (¶¶),
deriving the location and orientation data () (¶¶),
filtering the location and orientation data into current values, which include current location values and current orientation values () (¶¶),
performing control which derives a target steering angle from the current values (¶¶), and
realization of the target steering angle by acting on the active steering () of the vehicle () (¶).

Regarding Claim , 
 disclose:
A transverse steering device for moving a vehicle () comprising active steering () into a target position, comprising:
sensors and markings which are provided and distributed to the vehicle and the target position (G, 200g; Fig 2) such that location and orientation data can be derived from distance and/or angle measurements between the vehicle and the target position (G, 200g; Fig 2) (¶¶),
a measuring device which is set up to carry out the distance and/or angle measurements between the vehicle and the target position using the sensors and the markings and derives location and orientation data of the vehicle from this () (¶¶),
a measured value filter which is set up to derive current values, which include current location values and current orientation values, from the location and orientation data () (¶¶),
a controller, which is set up such that target steering angles are derived from the current values and are realized by acting on the active steering () () (¶).
  are rejected under 35 U.S.C. 102  as being  by   (US-20150321666), hereinafter “”
Regarding Claim , 
 disclose:
A transverse steering method for moving a vehicle () comprising active steering to a target position (), including:
performing distance and/or angle measurements between the vehicle and the target position () enabling the derivation of location and orientation data (¶¶, 0043),
deriving the location and orientation data  (¶¶),
filtering the location and orientation data into current values, which include current location values and current orientation values (¶¶),
performing control which derives a target steering angle from the current values (¶¶), and
realization of the target steering angle by acting on the active steering of the vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein the control includes cascade control, with which a target orientation is derived from the current location values in an outer control circuit, and the target steering angle is derived from the target orientation and the current orientation value in an inner control circuit  (¶¶; “Referring now to FIGS. 2 and/or 9, the methods may also include, at 214, calculating a driving path 1006 between the spatial location of the first coupling 108 and the spatial location of the second coupling 114 by the controller 120. In one embodiment, the path 1006 is calculated to be appropriate for the particular vehicle 102. That is, the path 1006 is not outside of the physical and mechanical limitations of the vehicle 102. Said another way, the path 1006 will not include a turning angle that the vehicle 102 is incapable of making.” “The path 1006 may be dynamically calculated, i.e., calculated repeatedly as the vehicle 102 moves. For instance, the spatial position of the second coupling 114 relative to the first coupling 108 may be repeatedly determined as the vehicle moves. When one of the spatial positions changes, the path 1006 may be recalculated.”).
Regarding Claim , 
 disclose:
wherein the filtering of the location and orientation data includes Kalman filtering with which the location and orientation data are processed into the current values taking into account driving characteristics measured on the vehicle, quality values and a motion model of the vehicle (¶).
Regarding Claim , 
 disclose:
5. A transverse steering device for moving a vehicle () comprising active steering into a target position (),, comprising:
sensors and markings which are provided and distributed to the vehicle and the target position () such that location and orientation data can be derived from distance and/or angle measurements between the vehicle and the target position (¶¶, 0043),
a measuring device which is set up to carry out the distance and/or angle measurements between the vehicle and the target position using the sensors and the markings and derives location and orientation data of the vehicle from this   (¶¶),
a measured value filter which is set up to derive current values, which include current location values and current orientation values, from the location and orientation data  (¶¶),
a controller, which is set up such that target steering angles are derived from the current values and are realized by acting on the active steering (¶¶).
Regarding Claim , 
 disclose:
wherein the controller in the form of a cascade controller with a lateral offset controller is set up to derive a target orientation from the current location values and an orientation controller is set up to derive the target steering angle from the target orientation and the current orientation value (¶¶; “Referring now to FIGS. 2 and/or 9, the methods may also include, at 214, calculating a driving path 1006 between the spatial location of the first coupling 108 and the spatial location of the second coupling 114 by the controller 120. In one embodiment, the path 1006 is calculated to be appropriate for the particular vehicle 102. That is, the path 1006 is not outside of the physical and mechanical limitations of the vehicle 102. Said another way, the path 1006 will not include a turning angle that the vehicle 102 is incapable of making.” “The path 1006 may be dynamically calculated, i.e., calculated repeatedly as the vehicle 102 moves. For instance, the spatial position of the second coupling 114 relative to the first coupling 108 may be repeatedly determined as the vehicle moves. When one of the spatial positions changes, the path 1006 may be recalculated.”).
Regarding Claim , 
 disclose:
wherein the measured value filter is in the form of a Kalman filter, which is set up in such a way that the location and orientation data are processed into the current values taking into account driving characteristics measured on the vehicle, quality values and a motion model of the vehicle. (¶).
Regarding Claim , 
 disclose:
A vehicle, in particular a driven towing vehicle, with active steering, wherein it is set up to perform a transverse steering method as claimed in claim 1 (¶¶).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. § 103 as being unpatentable over  as applied above in view of Feucht et al. (DE-102010004920-A1) hereinafter Feucht et al.
Regarding Claim , 
 disclose:
4. The transverse steering method as claimed in claim 2,
wherein the target orientation is derived proportionally to the difference from a target offset minus a current lateral offset derived from the current location values, and the target steering angle is derived proportionally to the difference from the target orientation minus the current orientation value
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  difference from the target orientation minus the current orientation value (¶¶) in order to order to facilitate ease of coupling of a trailer to a vehicle (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to facilitate ease of coupling of a trailer to a vehicle (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
8. The transverse steering device as claimed in claim 6, 
wherein the lateral offset controller is set up to derive the target orientation proportionally to the difference from a target offset minus a current lateral offset derived from the current location values, and the orientation controller is set up to derive the target steering angle proportionally to the difference from the target orientation minus the current orientation value.
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing a  (¶¶) in order to facilitate ease of coupling of a trailer to a vehicle (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to facilitate ease of coupling of a trailer to a vehicle (¶¶) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747